____
                                                                                ______




Order issued November 2. 2012




                                                 In The
                                        Qttiiwt uf Apprals
                             3Fiftl!   1ittttt Lit IXU1 at kIttLU3

                                          No. 05-12-00362-CR
                                          No._05-12-00960-CR

                                LENARI) .JUSTIN JONES, Appellant

                                                   ‘7.




                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 265th Judicial District Court
                                        Dallas County, Texas
                          Trial Court Cause No. F07-57722-R, F07-57723-R


                                               ORDER
                            Before Justices FitzGerald, Richter, and Fillmore

         Based   Ofl   the Court’s opinion of this date, we GRANT the August 13, 2012 motion of

Adrienne A. I)unn for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Adrienne A. Dunn as counsel of’ record for appellant.            We

1)IRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Lenard Justin Jones, No. 1793143, Hutchins State Jail, 1500 East Langdon Road, Dallas, Texas,

75241.
                                                                                         ..




                                                         ROBERT M. FILLMORE
                                                         JUSTICE